Per Curiam. A consent order of discipline was issued on February 1, 2000, by the Supreme Court Committee on Professional Conduct, finding that Henry Thomas Jones, IV, violated the Procedures of the Arkansas Supreme Court Regulating the Professional Conduct of Attorneys at Law. As part of the findings and order, the Committee ordered Mr. Jones to pay a $100 fine and costs in the amount of $6.17. Mr. Jones has neither paid the $106.17, nor communicated with the Committee why he cannot pay the sanction. Section 7(G)(1) of the Procedures of the Arkansas Supreme Court Regulating Professional Conduct of Attorneys at Law provides that willful disobedience of any Committee order shall subject the attorney to contempt of the supreme court. The Committee petitions this court for an order of this court for Henry Thomas Jones, IV, to appear and show cause why he should not be held in contempt for failing to comply with the Committee’s February 1, 2000, order. We grant the Committee’s petition.  Henry Thomas Jones, IV, is hereby ordered to appear before this court on the 30th day of November, 2000, at 9:00 a.m., to show cause why he should not be held in contempt of this court. It is so ordered.